     Case 1:15-md-02657-FDS Document 1653 Filed 09/16/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS




                                                 MDL NO. 1:15-md-2657-FDS
IN RE : ZOFRAN® (ONDANSETRON)
                                                 This document relates to:
PRODUCTS LIABILITY LITIGATION
                                                 All Actions




              PLAINTIFFS’ AND GSK’S PROPOSED AGENDA FOR
                 SEPTEMBER 18, 2019 STATUS CONFERENCE

 1. Filings Update

 2. State Court Update

 3. Phase 5 Discovery Update

 4. Argument on Plaintiffs’ Motion to Strike Evidence From GSK’s Renewed Motion For
    Summary Judgment Based On Preemption

 5. Timeline for Rodriguez Case-Specific Dispositive and Daubert Motions

 6. Discussion Related to Trial Preparation
        Case 1:15-md-02657-FDS Document 1653 Filed 09/16/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                              /s/ Jennifer Stonecipher Hill
                                              Jennifer Stonecipher Hill
